The State




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 8, 2014

                                       No. 04-14-00210-CR

                                        Shanelle COOKS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CR6210A
                         Honorable Maria Teresa Herr, Judge Presiding

                                          ORDER
        Appellant has filed a motion in this court in which she contends appellant’s brief is not
yet due because the appellate record is incomplete. More specifically, appellant contends the
record is incomplete because the court reporter did not file the portion of the reporter’s record
requested by appellant — the hearing on the motion to revoke probation and sentencing hearing
held in the 186th District Court on March 12, 2014. Rather, the court reporter prepared and filed
the record from the plea entry hearing held on August 25, 2009.

        We have reviewed appellant’s request for preparation of the reporter’s record, which was
filed with the District Clerk on April 7, 2014, and find appellant did in fact request the record
from the March 12, 2014 hearing on the motion to revoke probation and sentencing. However,
the court reporter, Debbie Doolittle, did not file the requested portion of the record, but instead
filed the record from the August 25, 2009 plea entry hearing, which was not requested by
appellant.

        Accordingly, we GRANT appellant’s motion and ORDER the court reporter, Debbie
Doolittle, to file in this court on or before July 28, 2014, the reporter’s record from the March 12,
2014 hearing as requested by appellant in the request filed with the District Clerk on April 7,
2014. Because the appellate record is incomplete, appellant’s brief is not yet due. Appellant’s
brief will be due thirty days after the date the remaining portion of the reporter’s record is filed.

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2014.


                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court